Citation Nr: 1231499	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-49 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for transverse myelitis (polio myelitis or paraplegia) and, if so, whether service connection is warranted.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied the Veteran's claims for a rating higher than 30 percent for his PTSD, for SMC based on the need for regular A&A or on account of being HB, and for a TDIU.  The RO also determined there was not new and material evidence and, therefore, also denied his petition to reopen his claim for service connection for transverse myelitis.

Irrespective of the RO's determination as to whether there is new and material evidence to reopen this claim for transverse myelitis, however, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence since the last final and binding denial of this claim, the Board must reopen this claim and reconsider the disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In a November 2010 statement of the case (SOC), so during the pendency of this appeal, the RO increased the rating for the Veteran's PTSD from 30 to 50 percent retroactively effective from June 16, 2008, the date of his claim for a TDIU (which the RO considered to also be an informal claim for an increased rating for his PTSD).  He has continued to appeal for an even higher rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).

In July 2011, as support for his claims, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).  During the hearing, the Veteran's attorney argued that the effective date of June 16, 2008, for the higher 50 percent rating for the PTSD was arbitrary and that the effective date for this higher rating, instead, should be in June 2006 when the Veteran filed a prior TDIU claim.  A TDIU claim is also a claim for increased compensation.  Hurd v. West, 13 Vet. App. 449 (2000).  The attorney further asserted that a statement in December 2007 was meant to be a notice of disagreement (NOD) with a March 2007 rating decision that, among other claims, denied a rating higher than 30 percent for the PTSD, SMC based on the need for regular A&A or on account of being HB, and a TDIU.

It appears this statement the Veteran's attorney is alluding to is a December 2007 Report of Contact (VA Form 119), which notes the Veteran was seeking service connection for a skin condition and for transverse myelitis secondary to Agent Orange exposure.  There are no other statements of record dated in December 2007 or thereabouts.  The Veteran, then, was not shown to be asserting any disagreement with the claims that were adjudicated in the March 2007 rating decision in that December 2007 statement or in any other statements submitted within one year of the March 2007 rating decision.  In fact, in his November 2009 NOD with the January 2009 rating decision that is now at issue in this appeal, he indicated his claim had been filed in December 2007.  Thus, as he did not express disagreement with the disability evaluation for his PTSD or any of the other matters addressed and denied in the March 2007 rating decision, within one year of that decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period, that March 2007 rating decision became final and binding.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  For these reasons and bases, the Board finds that the Veteran's attorney's contentions regarding the effective date of the higher 50 percent rating for the PTSD and as to the specific rating decision that is at issue on appeal have no merit.  The January 2009 rating decision is the decision currently on appeal.

The Board also notices, however, that the issue of entitlement to 
nonservice-connected pension benefits has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider this additional claim, so instead is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are presently before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board is reopening the claim for service connection for transverse myelitis because there is the required new and material evidence concerning this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim, and the others, to the RO for further development and consideration



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for transverse myelitis was previously considered and denied in a January 2005 RO decision, and he did not perfect an appeal of that decision. 

2.  Additional evidence received since that decision, however, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The January 2005 decision that previously considered and denied the claim for service connection for transverse myelitis is final and binding since not appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because, in this decision, the Board is reopening the claim for service connection for transverse myelitis on the basis of new and material evidence, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of notifying him of the evidence necessary to substantiate the element or elements of this claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  The Board is reopening the claim irrespective of any Kent concerns, so regardless.

Moreover, since the Board is remanding this claim for further development, rather than immediately readjudicating it on its underlying merits, there also is no need to discuss at this juncture whether there has been compliance with the other notice and duty to assist provisions of the VCAA.  This is better determined once the additional development of this claim is completed on remand.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty during active military service or, if pre-existing such service, was aggravated during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  Service connection requires competent and credible evidence establishing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

A Veteran may be granted service connection for any disease initially diagnosed after discharge, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning now to the procedural history and facts of this particular case.  This claim for service connection for transverse myelitis was originally considered and denied in a May 1985 RO decision on the grounds there was no evidence then of record indicating this disorder was incurred in or aggravated by the Veteran's service.  

The available service treatment records (STRs) did not show any diagnosis of transverse myelitis.  A post-service VA hospital record dated in January 1982 noted a finding of probable transverse myelitis.  VA treatment records dated from 1983 to 1985 showed continued treatment for transverse myelitis.

But in denying this claim in May 1985, the RO cited the STRs showing no evidence or findings related to transverse myelitis.  The RO also noted that a July 1984 outpatient treatment record showed the transverse myelitis had been diagnosed in 1982 and that the Veteran resultantly was a quadriplegic.  He was notified of the RO's decision on May 28, 1985.  He did not file an appeal.  Therefore, that May 1985 RO decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

He filed a petition to reopen this claim for service connection for transverse myelitis in November 1989.  However, that claim was not immediately adjudicated by the RO until he had filed another claim for transverse myelitis in October 1990, this time asserting this condition was secondary to moniliasis (a skin condition) that had been diagnosed during his service.  The RO denied that additional claim in September 1992.  A February 1990 VA neurological examination had noted that his transverse myelitis was of unknown etiology.  A March 1990 private hospital record also had confirmed he had transverse myelitis and complications from this disorder, but had not posited any connection or correlation between this disorder and his military service, including any service-connected disability.

So in denying this claim in September 1992, the RO noted that the medical records showed the Veteran's transverse myelitis was diagnosed in 1981, some 13 years after the conclusion of his military service in 1968, and that his STRs were unremarkable for complaints, treatment, or a diagnosis of transverse myelitis.  The RO noted, as well, that the medical evidence then of record did not show a diagnosis within the one-year presumptive period following the Veteran's release from active duty, so by August 1969, and that medical research had not established 

a relationship between the moniliasis diagnosed during his active duty service and the subsequent development of transverse myelitis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The RO notified him of that decision on October 2, 1992.  He filed an NOD as concerning the denial of his claim for moniliasis in September 1992, but did not file an appeal specifically pertaining to his transverse myelitis.  Therefore, the September 1992 RO decision is final and binding, as well.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

He filed another petition to reopen this claim for service connection for transverse myelitis in September 2004, this time asserting this condition was secondary to exposure to Agent Orange in Vietnam.  He submitted an article on transverse myelitis, which explained that it was a neurological disorder caused by inflammation of the spinal cord, and that, while the exact cause was unknown, possible causes included, among others, viral infections and complications from some vaccinations.  A February 2003 VA examination report noted the Veteran was unemployable due to his transverse myelitis.

The RO subsequently denied this claim in January 2005, noting there was no available evidence of record to establish entitlement to service connection for transverse myelitis as secondary to Agent Orange exposure.  The RO pointed out it was not a condition presumptively associated with Agent Orange exposure and that the condition did not happen in military service, so was not incurred in service, nor was it aggravated or caused by service.  The RO also noted that VA treatment records dated from 2003 to 2004 had been reviewed.  The Veteran was notified of the RO's decision on January 18, 2005.  He again did not file an appeal.  Therefore, that January 2005 RO decision also is final and binding based on the evidence then of record.  See id.


A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

New and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory, so the fact that the Veteran has alleged different theories of entitlement does not obviate the need to have new and material evidence to reopen his claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); and Bingham v. Principi, 18 Vet. App. 470 (2004).


When determining whether there is new and material evidence, VA adjudicators need only to look back to the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was a prior denial on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Here, evidence obtained since the most recent, final and binding, denial of the claim in January 2005 includes a letter signed by a VA doctor in March 2000 attesting that the Veteran had a T-7 paraplegic service-connected injury that was received on January 6, 1983.  A May 2006 VA treatment record signed by another VA physician also notes the Veteran's transverse myelitis had developed while in Vietnam and that the etiology was thought to be Agent Orange exposure.  In addition, the Veteran testified at his July 2011 hearing before the Board in support of his claim.  He recalled that he had received inoculations during his military service but did not remember what they were for.  He also stated that he had a fungus infection on his back during his service.  Between his military service and initial diagnosis of transverse myelitis in 1981, he indicated that he was having back pain but did not know what was causing it.  He mentioned the March 2000 letter and said this doctor had told him personally that the transverse myelitis was related to jungle rot/fungus in the military.

This additional evidence suggest the Veteran's transverse myelitis could have potentially been caused by his exposure to Agent Orange in Vietnam and/or a fungus infection in service.  The March 2000 letter from the VA physician was constructively of record at the time of the last RO decision in January 2005, as it is a VA-generated document.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is considered to have constructive, even if not actual, notice and possession of records generated by VA.).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  However, this evidence, the May 2006 VA treatment record, and the Veteran's hearing testimony were not previously considered by VA and support a possible relationship between his transverse myelitis and service.  It is also worth reiterating the credibility of this evidence is presumed, albeit just to determine whether it is new and material.  See Justus, 3 Vet. App. at 512-513.

As this additional evidence is new and material, the claim of entitlement to service connection for transverse myelitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for transverse myelopathy is reopened.  The appeal of this claim is granted to this extent only.


REMAND

The Veteran believes he is entitled to an even higher rating for his PTSD, meaning even higher than the 50 percent rating that was granted during the pendency of this appeal.  He was last evaluated for this disorder in December 2008, so nearly 4 years ago.  During his July 2011 hearing before the Board, he testified that he does not like being around crowds, that he has a volatile temper and, therefore, often has extreme mood swings and sudden outbursts of anger, though not necessarily resulting in physical attacks on others, and that he sometimes experiences auditory and visual hallucinations, including hearing and seeing buddies who were killed in action in Vietnam.  He also said he has memory loss regarding such things as the names of friends, though not his own name or those in his family.  As well, he said he sometimes becomes disoriented and loses all sense of where he is.

His reported hallucinations, as an example, were not noted during his last VA compensation examination in December 2008, in turn suggesting there has been a material change in the severity of his PTSD since that evaluation, as partly evidenced by the RO's decision to increase the rating for this disability from 30 to 50 percent since that examination.  He believes his PTSD is even worse, however.

The fulfillment of the duty to assist includes the conducting of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time since an otherwise adequate examination does not, in and of itself, necessitate another examination.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).

Here, though, the record shows the Veteran's PTSD has worsened since the last time it was evaluated for VA compensation purposes in December 2008, so another examination is needed to reassess the severity of this disability and determine just how much worse it is.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Also see VAOPGCPREC 11-95 (April 7, 1995).

With respect to the reopened claim for service connection for transverse myelitis, the record confirms the Veteran served in Vietnam during the Vietnam War Era.  38 C.F.R. § 3.2(f).  Thus, it is presumed he was exposed to herbicides while there.  See 38 C.F.R. § 3.307(a)(6).  Transverse myelitis is not one of the diseases presumptively associated with herbicide exposure, however.  38 C.F.R. § 3.309(e).  But this does not preclude the Veteran from establishing his entitlement to service connection for this condition with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee, which, instead, concerned exposure to radiation, also applies to claims based on exposure to herbicides.  Brock v. Brown, 10 Vet. App. 155 (1997); McCartt v. West, 12 Vet. App. 164, 167 (1999).

A VA physician in May 2006 determined the Veteran's transverse myelitis was related to Agent Orange exposure and noted this disease began during the Veteran's military service.  The STRs are unremarkable for any findings related to transverse myelitis, but the Veteran testified during his hearing before the Board that between his discharge from service in 1968 and eventual diagnosis of transverse myelitis in 1981 or thereabouts, he was having recurring back pain but did not know what was causing it.  He also pointed out that a VA physician who had submitted a letter in March 2000 noting that the transverse myelitis (paraplegia) was service connected told him that it was related to his fungus infection in service.  The Veteran is already service connected for intertrigo and his STRs show a diagnosis of moniliasis in 1968.  He also noted in passing that he had inoculations during his military service.  He had previously submitted an article in January 2005 noting that transverse myelitis is a neurological disorder caused by inflammation of the spinal cord, and that, while the exact cause is unknown, possible causes include, among others, viral infections and complications from some vaccinations.  He thus has asserted a number of possible etiologies for his transverse myelitis, and there is medical evidence in the file supporting his claim of a relationship or correlation between this condition and his military service in some form or fashion.  However, a VA medical nexus opinion has never been provided regarding this determinative issue of causation.

In disability compensation (service connection) claims, VA must provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4).

The Federal Circuit Court held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that each element of 38 U.S.C.A. § 5103A(d)(2) establishes a different evidentiary standard.  The Federal Circuit Court stated that the Board's "finding of a lack of 'competent' evidence appears to apply the standard of subsection A[ ] which deals with the Veteran's current disability, rather than the apparently less-demanding standard in subsection B of 'evidence' that 'indicates' that the Veteran's disability 'may be associated' with the Veteran's active military service."  Id., at 1277.  The Federal Circuit Court maintained this holding in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), stating that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.

Here, aside from the Veteran's lay testimony, there is the supporting medical evidence mentioned.  So a VA medical nexus opinion is necessary to resolve this claim for service connection for transverse myelitis.

As for the two remaining claims for a TDIU and SMC based on the need for regular A&A or on account of being HB, these claims are "inextricably intertwined" with the claims for service connection for transverse myelitis and for a rating higher than 50 percent for the PTSD that are being remanded, especially since the Veteran cites his transverse myelitis and PTSD as the primary reasons he is entitled to a TDIU and SMC.  Therefore, the Board cannot adjudicate these other claims until resolution of his claims for service connection for the transverse myelitis and for a rating higher than 50 percent for his PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all relevant treatment records dated since August 2008 from the VA Medical Center (VAMC) in Salisbury, NC.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts as are necessary according to this regulation.  The Veteran also must be appropriately notified in the event requested records are not obtained.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA mental status evaluation for compensation purposes to reassess the severity of the Veteran's PTSD.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated testing and evaluation should be performed. 

Following examination of the Veteran and review of the claims file, the examiner should identify all symptoms and manifestations specifically attributable to the service-connected PTSD versus other conditions (whether mental or physical).

To this end, the examiner must also discuss the effect, if any, the PTSD has on the Veteran's social and occupational functioning.

The examiner should assign a Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score and what measure of the score is specifically attributable to the PTSD versus other conditions (whether mental or physical).

The examiner must also indicate the likelihood (very likely, as likely as not, or unlikely) the PTSD and other service-connected disabilities preclude the Veteran from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disabilities that are not service connected.

The examiner should consider the Veteran's testimony concerning hearing and seeing his fellow service members who were killed in Vietnam, in addition to his other reported symptoms.  

The examiner must provide a comprehensive report, including complete rationales for all opinions expressed and conclusions reached, if necessary citing the objective medical findings leading to the opinions or conclusions.

Indicating he or she cannot provide an opinion without resorting to mere speculation is insufficient unless he/she provides some explanation as to why comment is not possible or feasible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential the examiner indicate whether there is additional evidence or other procurable data that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge, multiple possible etiologies, or whatever may be the case.

3.  Also have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his transverse myelitis (paraplegia), including especially in terms of the likelihood (very likely, as likely as not, or unlikely) this disease:  

a) initially manifested during his military service from September 1964 to August 1968, even if not complained about, diagnosed, or treated during his service, or

b) within one year of his discharge, so meaning by August 1969, or

c) is otherwise related or attributable to his service, including to his presumed exposure to Agent Orange in Vietnam, a fungal infection (diagnosed in July 1968 as moniliasis), or having received inoculations or

d) is secondarily related to his service, meaning proximately due to, the result of, or aggravated by a service-connected disability, including especially his intertrigo.


In making these determinations, the examiner must consider the Veteran's lay statements and hearing testimony concerning his unexplained back pain that he says he continually experienced after service until his eventual diagnosis of transverse myelitis in 1981 or thereabouts, as well as the empirical studies he presented addressing the etiology of transverse myelitis, including the internet article he submitted in January 2005 from healthnewsflash.com, the March 21, 2000 letter from the VA physician noting the Veteran had service-connected paraplegia, and the May 26, 2006 VA treatment record noting that the etiology of the transverse myelitis was thought to be Agent Orange exposure.

It therefore is essential the claims files be made available to and reviewed by the examiner.

All necessary diagnostic testing and evaluation must be performed.

The examiner must discuss the underlying rationale of the opinions provided, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Merely indicating he or she cannot provide an opinion without resorting to mere speculation is insufficient unless the examiner provides some explanation as to why comment or opinion is not possible or feasible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential the examiner indicate whether there is additional evidence or other procurable data that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge, multiple possible etiologies, or whatever may be the case.

4.  Medical comment is also needed to assist in determining whether the Veteran is entitled to SMC based on his purported need for the regular A&A of another person or because he is HB.  He apparently has been confined to a wheelchair for many years now, as was evident when he testified at his hearing before the Board in July 2011.  He also spoke of how he requires his wife's constant assistance in getting into and out of bed, bathing, taking his medications, and going to the bathroom, although he said he can feed himself.  He further testified that his car is specially equipped with a lift, that he typically spends about 16 hours each day in bed, and that he resultantly develops bed sores quite often.

5.  Ensure the reports of these examinations contain responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


